Order entered March 14, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00900-CR
                                    No. 05-13-00901-CR

                                 JAMES RILEY, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-1140796-S

                                          ORDER
       The State’s motion to extend the time for filing a brief is GRANTED. The State’s brief,

received on February 25, 2014, is ORDERED filed as of the date of this order.


                                                    /s/   DAVID L. BRIDGES
                                                          JUSTICE